Citation Nr: 0422136	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected traumatic degenerative arthritis of the right knee, 
currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service including from December 
1967 to September 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for traumatic degenerative 
arthritis of the right knee and assigned a 10 percent rating.  
A notice of disagreement was received in November 2002, a 
statement of the case was issued in September 2003, and a 
substantive appeal was timely received in September 2003.  

In April 2004, the veteran testified at a Board hearing.  
Additional medical records were received from the veteran 
during the hearing and he waived initial review by the RO.


FINDINGS OF FACT

1.  The veteran's service-connected traumatic degenerative 
arthritis of the right knee is manifested by pain resulting 
which does not limit flexion to less than 30 degrees and 
which does not limit extension.  

2.  The veteran's service-connected traumatic degenerative 
arthritis of the right knee is also productive of slight 
lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
traumatic degenerative arthritis of the right knee due to 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.59, 4.71(a), and Codes 5003, 5260, 5261 (2003).

2.  The criteria for assignment of a separate 10 percent 
rating (but no higher) for slight lateral instability 
associated with the service-connected traumatic degenerative 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.59, 4.71(a), and Code 5257 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to assignment of a higher 
evaluation for his service-connected right knee disability, 
currently rated as 10 percent disabling.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
October 2001 VCAA letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the veteran on the 
underlying issue of service connection for a right knee 
disability in an October 2001 letter, which was prior to the 
October 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  See VAOPGPREC 8-2003.  
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate. A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension. Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Turning to the record, the veteran injured his right knee 
during service, and service connection has been established 
for disability described for rating purposes as traumatic 
degenerative arthritis of the right knee.  The RO assigned a 
10 percent rating effective August 23, 2001.  The veteran 
maintains that the severity of the disability warrants 
assignment of a higher rating.  

The record shows that the veteran underwent an arthroscopic 
lateral release in 1986.  A September 2002 private medical 
exam showed that there was no obvious swelling or effusion in 
the veteran's right knee.  There was some minor tenderness 
along the medial joint line, but no other areas of 
tenderness.  There was good patellar mobility with a negative 
patellar grind test.  Range of motion was 0 to 120 degrees 
with some moderate discomfort on full flexion.  There was no 
collateral ligament instability.  Anterior drawer and 
Lachman's test were negative.  Apley's compression test 
caused some medial joint line discomfort.  There was no calf 
tenderness.  Straight leg raising test and Fabere maneuver 
were both negative.  His distal neurovascular status was 
intact.  Radiographic data indicated early mild degenerative 
arthritic changes mainly in the medial joint space with come 
cortical irregularity.  There also was some mild 
patellofemoral arthritis.  There was no fracture or other 
bone abnormality.  A MRI of the right knee showed minimal 
joint effusion and changes consistent with early degenerative 
arthritis in the medial and patellofemoral compartments.  
There also was some degenerative tearing of the medial 
meniscus.  The diagnosis was chronic right knee pain and mild 
degenerative joint disease/torn medial meniscus of the right 
knee.  

An October 2002 VA examination of the right knee revealed 
three well-healed arthroscopic incisions.  There was no 
swelling, fluid, heat or erythema.  There was mild tenderness 
medially.  There was moderate crepitus on flexion and 
extension.  There was no subluxation or contracture.  There 
was minimal laxity and instability medially.  McMurray's sign 
was negative.  There was negative Lachman's.  There were 
negative anterior and posterior drawer signs.  Range of 
motion indicated extension to 0 degree and flexion to 130 
degrees.  The veteran arose and stood normally.  Gait was 
independent with a mild limp to the right.  Heel and toe 
walking accentuated that limp.  The veteran refused to squat 
or hop on his right foot due to pain.  The diagnosis was mild 
to moderate degenerative joint disease, right knee.  There 
was no evidence of weakened movement, excess fatigability or 
incoordination.  There was no evidence that these or pain 
decreased motion.  

A private medical record dated June 2003 indicated that the 
veteran injured his knee again in September 2003, while he 
was walking his knee gave out on him.  The doctor opined that 
according to the American Medical Associations Guides to the 
Evaluation of Permanent Impairment using the lower extremity 
impairment based on the veteran's previous lateral release, 
medial meniscectomy and arthritic changes with medial and 
patellofemoral joint space narrowing, his disability is rated 
at 35 percent of the lower extremity and 18 percent of the 
whole person.  

In July 2003 the veteran was afforded another VA examination.  
Upon physical examination the examiner found that the veteran 
could stand up on his toes.  He was able to squat down but 
had to pull up on a chair to get himself up.  He was able to 
flex the knee to 120 degrees, passively examiner was able to 
push it to 125 degrees, extension was to 0 degrees.  There 
was mild to moderate femoral patellar grinding on extension.  
McMurray's test was slightly positive.  Anterior Drawer's 
test was negative.  There did not seem to be any significant 
medial or lateral laxity.  There was some tenderness on the 
medial aspect of the knee joint on palpation and on pressure 
on the patella.  Port scars were noted.  The diagnosis was 
meniscal disease and chondromalacia.  This condition would 
cause weakened motion and fatigue due to pain.  
Incoordination was not a feature.  Range of motion would be 
decreased with exacerbation with increased use and pain would 
cause increased weakness under these circumstances as well.  
In an acute flare-up it would be difficult to evaluate unless 
one was present to determine the degree of impairment.  

An April 2004 VA medical record indicated that the veteran 
had a MRI of the knee at the Baltimore VAMC in March, which 
revealed a small effusion, small Baker's cyst, subchondral 
bone change and focal chondromalacia at the patellar apex, 
and other degenerative changes.  Degeneration of the 
posterior horn of the medial meniscus was again demonstrated 
in the repeat imaging.  The veteran's clinical presentation 
combined with repeat imaging was consistent with medial 
meniscal degeneration, which is the most likely cause of the 
veteran's worsening, chronic knee pain.  A private 
orthopedist gave the veteran a locking knee brace to help 
prevent giving away of the knee.  

As noted above, pursuant to Diagnostic Code 5003, arthritis 
is rated on the basis of limitation of motion.  However, when 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is warranted.  For the knees, limitation 
of motion is rated under Diagnostic Codes 5260 for flexion 
and 5261 for extension.  Under Diagnostic Code 5260, flexion 
that is limited to 45 degrees warrants a 10 percent rating; 
flexion that is limited to 30 degrees warrants a 20 percent 
rating and flexion that is limited to 15 degrees warrants a 
30 percent rating.  Under Code 5261, extension that is 
limited to 10 degrees warrants a 10 percent rating and 
extension limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating.  
The Board notes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, 
Plate II.

As noted in the October 2002 and July 2003 VA examinations, 
the veteran was able to achieve 130 degrees flexion in 
October 2002 and 120 to 125 degrees flexion in July 2003.  He 
had 0 degree extension in both examinations.  Therefore, the 
limitation of motion of the right knee is not compensable 
under Diagnostic Codes 5260 or 5261.  Nevertheless, as 
dictated by Diagnostic Code 5003, in the absence of 
limitation of motion extensive enough to warrant a 
compensable rating under Diagnostic Codes 5260 or 5261, 
degenerative changes confirmed by x-ray warrant a 10 percent 
rating.  Although the evidence clearly supports the 
assignment of the 10 percent rating under range of motion 
criteria, the clear preponderance of the evidence is against 
a finding that the disability, even when additional 
functional loss due to pain, incoordination, weakness and 
fatigue is considered, limits flexion to 30 degrees so as to 
warrant the next higher rating of 20 percent under Code 5260.  
The veteran himself has reported that the pain limits flexion 
to approximately 100 degrees.  There is also no persuasive 
evidence that the knee disability results in any loss of 
extension, even when additional functional loss due to pain, 
incoordination, weakness and fatigue is considered.

What is not clear in this case is whether the veteran suffers 
from lateral instability.  Although medical reports are clear 
in reporting that there is no recurrent subluxation, the 
Board notes that the October 2002 VA examiner did refer to 
minimal laxity and instability.  The July 2003 VA examiner's 
comment that there did not appear to be any significant 
lateral laxity could be interpreted as meaning that there was 
some laxity but that it was slight in degree.  Viewing these 
medical references in the light most favorable to the veteran 
and resolving all reasonable doubt in his favor, the Board 
finds that a separate 10 percent rating for slight lateral 
instability under Code 5257 is warranted.  However, these 
medical reports also show that such instability is no more 
than slight in degree and that a rating in excess of 10 
percent is not warranted under Code 5257.  Further, again 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the separate 10 percent rating under Code 
5257 is warranted during the entire period covered by this 
appeal; that is, from August 23, 2001, which is the effective 
date of the grant of service connection.  Fenderson. 

The Board also notes the veteran and a private examiner have 
asserted that under the American Medical Associations Guides 
to the Evaluation of Permanent Impairment, the veteran's 
right knee disability would be rated at 35 percent disabling.  
Nevertheless, this criteria is inapplicable as VA is bound by 
its own diagnostic codes and criteria in rating disabilities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a separate 10 percent rating for lateral 
instability associated with the veteran's service-connected 
traumatic degenerative arthritis of the right knee is 
warranted, effective from August 23, 2001.  To this extent, 
the appeal is granted.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



